19-22721-rdd   Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56   Exhibit 1 -
                       Settlement Agreement Pg 1 of 8


                                EXHIBIT 1

                            Settlement Agreement
  19-22721-rdd       Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56 Exhibit 1 -
                             Settlement Agreement Pg 2 of 8
                                                                     Execution Version


                                  SETTLEMENT AGREEMENT

         This Settlement Agreement is entered into by and between Hampstead Global,
 LLC ("Hampstead Global") and Stack's Bowers Numismatics, LLC dba Stack's Bowers
 Galleries ("Stack's Bowers," and together with Hampstead Global, the "Parties"), as of June 10,
 2020.                                   .

         WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of April 30,
 2018 ("PSA"), Hampstead Global agreed to purchase, and Stack's Bowers agreed to sell, the
 domain name http://www.coins.com ("Coins.com URL"), in consideration for a purchase price
 specified therein, payable according to a schedule specified therein;

       WHEREAS, the Parties agreed that pending completion of payments under the PSA the
Coins.com URL would be held in escrow on terms set forth therein and in a Three-Party Escrow
Agreement among the Parties and Greenberg & Lieberman, LLC, as Escrow Agent, dated as of
May 1, 2018 and annexed to the PSA ("Escrow Agreement");

        WHEREAS, Hampstead Global made an initial payment towards the purchase price within
the period called for under the PSA;

        WHEREAS, prior to making the second payment called for under the PSA, Hampstead
Global commenced a chapter 11 case, assigned No. 19-bk-22721-rdd, by filing a voluntary petition
for relief in the United States Bankruptcy Court for the Southern District of New York
("Bankruptcy Court");

        WHEREAS, following the commencement of the chapter 11 case, Stack's Bowers inter
alia timely-filed a proof of claim for the outstanding balance owed under the PSA, moved to
dismiss or convert the chapter 11 case (the "Motion to Dismiss") and commenced an action in Los
Angeles County Superior Court, assigned Case No. 19SMCV00875 ("California Action");

        WHEREAS, following the commencement of the chapter 11 case, Hampstead Global inter
alia moved for contempt sanctions in its favor and against Stack's Bowers on account of the latter's
c01mnencement of the California Action (the "Contempt Motion" and together with the Motion to
Dismiss and any other motions pending before the Bankruptcy Court between Stack's Bowers and
Hampstead Global, the "Contested Matters") and also commenced an adversary proceeding
against Stack's Bowers, assigned No. 19-ap-8282-rdd (the "Adversary Proceeding") asserting
claims for inter alia breach of contract, declaratory judgment, violation of the automatic stay, unfair
competition and trademark infringement;

         WHEREAS, on June 5, 2020, Hampstead Global filed an amended voluntary petition for
relief electing treatment under chapter 11, subchapter v, and a second amended chapter 11 plan;
and

       WHEREAS, the Parties desire to settle their various disputes, and conclude the chapter 11
case and pending actions on terms set f01ih herein.

       NOW, THEREFORE, the parties hereby stipulate and agree as follows:
   19-22721-rdd      Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56                 Exhibit 1 -
                             Settlement Agreement Pg 3 of 8
                                                                                  Execution Version


          1.     Principal Repayment; Maturity . Hampstead Global shall pay Stack's Bowers $1.4
  million ("Principal") plus interest within four (4) years following the Effective Date (the last
  business day of such four-year period, "Maturity"). Hampstead Global's payment obligation under
  this Settlement Agreement shall not be subject to offset, reduction or other defense.

          2.     Interest. Interest on outstanding Principal shall accrue at the rate of four percent
  (4%) per year; provided, however, no interest shall accrue during the one-year period immediately
  following the Effective Date. Interest accrued during a given calendar-quarter shall either be paid
  in cash on the last business day of such calendar-quarter; or alternatively, said interest shall be
  capitalized and added to outstanding Principal immediately following the last business day of such
  calendar-qua1ter and paid at the earlier of Maturity or at the time of Accelerated Payment.

        3.       Payments Prior to Maturity. Hampstead Global shall pay Stack's Bowers (i)
 $50,000 within three (3) business days following the Effective Date; (ii) $50,000 on the one (1)
 year anniversary of the Effective Date; and (iii) $100,000 on each of the two (2) year and three
 (3) year anniversaries of the Effective Date. Said payments shall be applied to outstanding
 Principal, including capitalized interest. In the event that the payment due date is a Saturday,
 Sunday or Legal Holiday, or a leap year day, the payment shall be made on the first business day
 following the payment due date.

         4.     Prepayment Penalties. Intentionally omitted.

          5.      Continuation of Escrow Pending Completion of Payments. Prior to completion of
 payments required by this Settlement Agreement the Coins.com URL shall remain in escrow, on
 terms set forth in the PSA and Escrow Agreement. Upon receipt of confirmation from Stack's
 Bowers that payments under this Settlement Agreement have been completed, the Escrow Agent
 shall transfer registration of the Coins.com URL to Hampstead Global. Hampstead Global shall be ·
 solely responsible for the payment of the escrow fees to the Escrow Agent for the duration of the
 Escrow.

          6.      Use Rights. While in escrow, Hampstead Global shall have full use of the
  Coins.com URL, subject to such limitations as are set forth in the PSA and Escrow Agreement.
  For the avoidance of doubt, Hampstead Global shall not incur debt secured or encumbered by the
  Coins.com URL, unless in an amount sufficient to simultaneously complete payments required by
  this Settlement Agreement and the capital raised is actually applied to completion of such
  payments; and fwiher, use limitations in the PSA or Escrow Agreement shall not serve to limit
  Hampstead Global's right to market and sell the Coins.com URL. The default/remedy provisions
· of the PSA applicable to violations of use limitations provided therein shall apply in the event of
  breach of this Paragraph 6.

         7.      Accelerated Payment. Hampstead Global covenants that, notwithstanding anything
 to the contrary herein, if Hampstead Global consmmnates a sale, transfer or assignment of the
 Coins.com URL or its rights thereto under the PSA and Escrow Agreement, Hampstead Global
 shall apply all of the net proceeds of the transaction to outstanding payment obligations under this
 Settlement Agreement until satisfied in full, within three (3) business days following receipt
 thereof. For the avoidance of doubt, no such transaction shall take place unless the net cash



                                                  2
  19-22721-rdd      Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56 Exhibit 1 -
                            Settlement Agreement Pg 4 of 8
                                                                    Execution Version


 proceeds thereof are sufficient to satisfy all outstanding payment obligations under this Settlement
 Agreement.

        8.      Payment Default

                (a)     Prior to Maturity. If Hampstead Global fails to timely make payments
 required by Paragraphs 3 or 7, the Coins.com URL shall be sold through a broker selected by the
 Parties following a marketing period of not to exceed fifteen (15) weeks. In the event that the
 Parties cannot agree on a broker the matter may be brought before the Bankruptcy Court for
 resolution. Net sale proceeds shall be distributed fust to Stack's Bowers in satisfaction of
 outstanding payment obligations under this Settlement Agreement, and second to Hampstead
 Global. The reserve price set by the broker shall be an amount sufficient to fully satisfy
 outstanding payment obligations under this Settlement Agreement. In the event that the reserve
 price is not met by the conclusion of the marketing and sale period, the Escrow Agent shall
 promptly transfer registration of the Coins.com URL to Stack's Bowers.

                (b)     At Maturity. If Hampstead Global fails to pay all outstanding payment
obligations under this Settlement Agreement by Maturity, the Escrow Agent shall promptly
transfer registration of the Coins.com URL to Stack's Bowers.

        9.     Mutual Release.

               (a)     Release of Stack's Bowers Parties. Effective upon the Effective Date,
Hampstead Global and each of its officers, directors and members and Adam Perzow, individually,
releases and forever discharges Stack's Bowers and its affiliates, including Spectrum Group
International Inc. and A-Mark Precious Metals Inc., and their respective members, managers,
officers, employees, attorneys, agents and all other persons or entities acting for, by or through
them, from any and all claims, causes of action, damages, demands, debts, liabilities, obligations
and costs, of whatever nature, character or description, then accrued, whether or not related to the
Coins.com URL or Hampstead Global's chapter 11 case from the beginning of the world through
the Effective Date.

                (b)    Release of Hampstead Global Parties. Effective upon the Effective Date,
Stack's Bowers and each of its officers, directors and members releases and forever discharges
Hampstead Global and its affiliates, and their respective members, managers, officers, employees,
attorneys, agents and all other persons or entities acting for, by or through them, and Adam Perzow
individually from any and all claims, causes of action, damages, demands, debts, liabilities,
obligations and costs, of whatever nature, character or description, then accrued, whether or not
related to the Coins.com URL or Hampstead Global' s chapter 11 case from the beginning of the
world through the Effective Date. For the avoidance of doubt, payments and other obligations
required by this Settlement Agreement, and ongoing obligations pursuant to the PSA and Escrow
Agreement are not released hereby.

       10.    Dismissal of Pending Actions and Contested Matters. Within three (3) business
days following the Effective Date, the Parties shall cause each of the California Action, the
Adversary Proceeding and all Contested Matters to be dismissed and/or withdrawn with prejudice
and without costs to any party.


                                                 3
  19-22721-rdd      Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56                 Exhibit 1 -
                            Settlement Agreement Pg 5 of 8
                                                                                  Execution Version


         11 .   General T enns

                 (a)      Effective Date . This Settlement Agreement shall not become effective until
  entry of an Order by the Bankruptcy Court approving it pursuant to Rule 9019 and dismissing the
 chapter 11 case (the date of entry of such Order, the "Effective Date"). Hampstead Global shall
 move for approval of this Settlement Agreement and dismissal of the chapter 11 case within five
 (5) business days following execution hereof by the Parties and the Escrow Agent. The proposed
 fonn of Order shall provide for the Bankruptcy Court to retain jurisdiction over matters concerning
 the enforcement, implementation or interpretation of this Settlement Agreement, and shall further
 include a bar to re-filing a bankruptcy case under chapter 11 or 7 of the Bankruptcy Code prior to
 completion of payments under this Settlement Agreement. In the event that the Effective Date shall
 not occur within forty-five (45) days of the date of this Settlement Agreement (unless extended
 upon mutual consent of the Parties, which consent may be withheld in the sole and absolute
 discretion of each Party), this Settlement Agreement shall be null and void and not admissible for
 any purpose in any court proceeding or otherwise.

                 (b)   Choice of Law. This Settlement Agreement shall be governed by the laws
 of the State of New York, without giving effect to conflicts of law principles.

                (c)    Counterparts. This Settlement Agreement may be executed in any number
of counterparts each of which shall be deemed an original but all of which together shall constitute
one and the same instrument. An electronic copy of a signature page may be relied upon and shall
be treated the same as a signed original.

                (d)     No Admission of Liability. It is understood and agreed that this Settlement
Agreement is the result of compromise, and for the purpose of resolving disputed claims and
concluding Hampstead Global's chapter 1 i case without further litigation, cost or expense, and
shall not at any time or for any purpose constitute or be considered to be an admission of liability
or responsibility on the part of any Party.

                (e)    Binding Effect. This Settlement Agreement shall be binding upon the
Parties and their respective successors and assig~s.

               (f)     Further Acts. Each Party agrees to do any further acts, or to execute and
deliver any further documents or instruments as the other Party may reasonably require for the
purpose of giving full effect to the provisions hereof.

                (g)    Entire Agreement. This Settlement Agreement contains and constitutes the
entire agreement between the Parties concerning the subject matter hereof and supersedes any and
all prior agreements, arrangements or understandings between the Parties relating to such subject
matter, except for the PSA and Escrow Agreement.

             (h)     Amendment,· Waiver . The terms of this Settlement Agreement may be
amended, modified or waived only by an instrument in writing executed by the Parties.

                (i)    Severability. If any provision of this Settlement Agreement is determined
to be invalid, void or enforceable for whatever reason by a court of competent jurisdiction, the


                                                 4
 19-22721-rdd      Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56                  Exhibit 1 -
                           Settlement Agreement Pg 6 of 8
                                                                                 Execution Version


remaining provisions shall continue in full force and effect without being impaired in any maimer
whatsoever, provided the material intent of this Settlement Agreement is not compromised.

                (j)     Independent Legal Advice. Each Party represents and warrants that it has
read this Settlement Agreement and understands and voluntarily accepts its tenns, and that it has
had the opportunity to obtain independent legal advice with respect to the meaning of this
Settlement Agreement and the advisability of making the settlement on te1ms and conditions
provided herein. No presumption shall be made in favor or against any Party as a result of the
preparation or drafting of this Settlement Agreement. Each Party forever waives all rights to assert
that this Settlement Agreement was the result of a mistake in law or in fact.

               (k)     Inconsistency with PSA . To the extent that the terms of this Settlement
Agreement, including the payment and default provisions hereof, are inconsistent with those in the
PSA, the tenns of this Settlement Agreement shall control. For the avoidance of doubt, the
payment tertns in the PSA are superseded by the payment terms of this Settlement Agreement.


                     [Signature Page Immediately Follows No Further Text]




                                                5
19-22721-rdd             Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56        Exhibit 1 -
                                 Settlement Agreement Pg 7 of 8


                                                                           Execution Version

           IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of the
 date           above.
        set forth

  STACK'S BOWERS NUMISMATICS, LLC
  dba STACK'S BOWERS GALLERIES


  Name:
          ~~
            f!,itA.t·...l lt.E-1'1t>rl€u ....-
                                                 H
                                                 ~ =AL·L ___
                                                 Name: Adam Perzow
  Title: f P t:s 11.1~,,.1<                      Title: Sole Member and Manager




                                                 p;,a
 Acknowledged as to Paragraphs 5-8:              ADAM PERZOW, individually, for purposes
 GREENBERG & LIEBERMAN, LLC,                     of granting and receiving the rele
 as Escrow Agent


 Name: Stevan Lieberman
                                                          ~      ...   <


 Title: Member
19-22721-rdd       Doc 94-2 Filed 06/11/20 Entered 06/11/20 21:58:56 Exhibit 1 -
                           Settlement Agreement Pg 8 of 8
                                                                   Execution Version


        IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of the
date set forth above.

STACK'S BOWERS NUMISMATICS, LLC HAMPSTEAD GLOBAL, LLC
dba STACK'S BOWERS GALLERIES


Name:          N        a       m       e    :         Adam Perzow
Title:     T        i       t       l   e   :         Sole Member and Manager


Acknowledged as to Paragraphs 5-8:               ADAM PERZOW, individually, for purposes
GREENBERG & LIEBERMAN, LLC,                      of granting and receiving the releases in
as Escrow Agent                                  Para p h


Name: Stevan Lieberman
Title: Member
